GENERAL SECURITY AGREEMENT

THIS SECURITY AGREEMENT dated for reference the 18th day of October, 2006

 

BETWEEN:

 

BRAINTECH, INC., a Nevada corporation extra-provincially registered in British
Columbia under A-42214, of Suite #102, 930 West 1st Street, North Vancouver,
British Columbia, V7P 3N4

 

(the “Debtor”)

 

AND:

 

FREDERICK W. WEIDINGER

LAWSON, LONG, AND EVANS LLP

OWEN JONES

SPEROS VENTURES LLP

KENNETH BROOKS

DAVID BAIRD

 

(the “Secured Party”)

 

1. SECURITY INTEREST

(a) For value received, Debtor, hereby grants to the Secured Party, a security
interest (the "Security Interest") in the undertaking of Debtor and in all of
Debtor's present and after acquired personal property including, without
limitation, in all Goods (including all parts, accessories, attachments, special
tools, additions and accessions thereto), Chattel Paper, Documents of Title
(whether negotiable or not), Instruments, Intangibles, Money and Securities now
owned or hereafter owned or acquired by or on behalf of Debtor (including such
as may be returned to or repossessed by Debtor) and in all proceeds and renewals
thereof, accretions thereto and substitutions therefore (hereinafter
collectively called "Collateral"), and including, without limitation, all of the
following now owned or hereafter owned or acquired by or on behalf of Debtor:

(i) all inventory of whatever kind and wherever situate;

 

(ii) all equipment (other than inventory) of whatever kind and wherever situate,
including, without limitation, all machinery, tools, apparatus, plant,
furniture, fixtures and vehicles of whatsoever nature or kind;

 

(iii) all accounts and book debts and generally all debts, dues, claims, choses
in action and demands of every nature and kind howsoever arising or secured
including letters of credit and advices of credit, which are now due, owing or
accruing or growing due to or owned by or which may hereafter become due, owing
or accruing or growing due to or owned by Debtor ("Debts");

 

1

 


--------------------------------------------------------------------------------



 

 

(iv) all lists, records and files relating to Debtor's customers, clients and
patients;

 

(v) all deeds, documents, writings, papers, books of account and other books
relating to or being records of Debts, Chattel Paper or Documents of Title or by
which such are or may hereafter be secured, evidenced, acknowledged or made
payable;

 

(vi) all contractual rights and insurance claims;

 

(vii) all patents, industrial designs, trade-marks, trade secrets and know-how
including without limitation environmental technology and biotechnology,
confidential information, trade-names, goodwill, copyrights, personality rights,
plant breeders' rights, integrated circuit topographies, software and all other
forms of intellectual and industrial property, and any registrations and
applications for registration of any of the foregoing (collectively
"Intellectual Property"); and

(viii) all property described in Schedule "C" or any schedule now or hereafter
annexed hereto.

(b) The Security Interest granted hereby shall not extend or apply to and
Collateral shall not include the last day of the term of any lease or agreement
therefore but upon the enforcement of the Security Interest, Debtor shall stand
possessed of such last day in trust to assign the same to any person acquiring
such term.

 

(c) The terms "Goods", "Chattel Paper", "Document of Title", "Instrument",
"Intangible", "Security", "proceed", "Inventory", "accession", "Money",
"Account", "financing statement" and "financing change statement" whenever used
herein shall be interpreted pursuant to their respective meanings when used in
The Personal Property Security Act of the province referred to in Clause 14(s),
as amended from time to time, which Act, including amendments thereto and any
Act substituted therefore and amendments thereto is herein referred to as the
"P.P.S.A.". Provided always that the term "Goods" when used herein shall not
include "consumer goods" of Debtor as that term is defined in the P.P.S.A., and
the term "Inventory" when used herein shall include livestock and the young
thereof after conception and crops that become such within one year of execution
of this Security Agreement. Any reference herein to "Collateral" shall, unless
the context otherwise requires, be deemed a reference to "Collateral or any part
thereof".

 

2. INDEBTEDNESS SECURED

The Security Interest granted hereby secures payment and performance of any and
all obligations, indebtedness and liability of Debtor to the Secured Party
(including interest thereon) present or future, direct or indirect, absolute or
contingent, matured or not, extended or renewed, wheresoever and howsoever
incurred and any ultimate unpaid balance thereof and whether the same is from
time to time reduced and thereafter increased or entirely extinguished and
thereafter incurred again and whether Debtor be bound alone or with another or
others and whether as principal or surety (hereinafter collectively called the
"Indebtedness"). If the Security Interest in the Collateral is not sufficient,
in the event of default, to satisfy all Indebtedness of the Debtor, the Debtor
acknowledges and agrees that Debtor shall continue to be liable for any
Indebtedness remaining outstanding and the Secured Party shall be entitled to
pursue full payment thereof.

 

3. REPRESENTATIONS AND WARRANTIES OF DEBTOR

 

2

 


--------------------------------------------------------------------------------



 

 

Debtor represents and warrants and so long as this Security Agreement remains in
effect shall be deemed to continuously represent and warrant that:

 

(a) the Collateral is genuine and owned by Debtor free of all security
interests, mortgages, liens, claims, charges, licenses, leases, infringements by
third parties, encumbrances or other adverse claims or interests (hereinafter
collectively called "Encumbrances"), save for the Security Interest and those
Encumbrances shown on Schedule "A" or hereafter approved in writing by the
Secured Party, prior to their creation or assumption;

 

(b) all Intellectual Property applications and registrations are valid and in
good standing and Debtor is the owner of the applications and registrations;

 

(c) each Debt, Chattel Paper and Instrument constituting Collateral is
enforceable in accordance with its terms against the party obligated to pay the
same (the "Account Debtor"), and the amount represented by Debtor to Secured
Party from time to time as owing by each Account Debtor or by all Account
Debtors will be the correct amount actually and unconditionally owing by such
Account Debtor or Account Debtors, except for normal cash discounts where
applicable, and no Account Debtor will have any defence, set off, claim or
counterclaim against Debtor which can be asserted against the Secured Party,
whether in any proceeding to enforce Collateral or otherwise;

 

(d) the locations specified in Schedule "B" as to business operations and
records are accurate and complete and with respect to Goods (including
Inventory) constituting Collateral, the locations specified in Schedule "B" are
accurate and complete save for Goods in transit to such locations and Inventory
on lease or consignment; and all fixtures or Goods about to become fixtures and
all crops and all oil, gas or other minerals to be extracted and all timber to
be cut which forms part of the Collateral will be situate at one of such
locations; and

 

(e) the execution, delivery and performance of the obligations under this
Security Agreement and the creation of any security interest in or assignment
hereunder of Debtor's rights in the Collateral to the Secured Party will not
result in a breach of any agreement to which Debtor is a party.

 

4. COVENANTS OF THE DEBTOR

So long as this Security Agreement remains in effect Debtor covenants and
agrees:

 

(a) to defend the Collateral against the claims and demands of all other parties
claiming the same or an interest therein; to diligently initiate and prosecute
legal action against all infringers of Debtor's rights in Intellectual Property;
to take all reasonable action to keep the Collateral free from all Encumbrances,
except for the Security Interest, licenses which are compulsory under federal or
provincial legislation and those shown on Schedule "A" or hereafter approved in
writing by the Secured Party, prior to their creation or assumption, and not to
sell, exchange, transfer, assign, lease, license or otherwise dispose of
Collateral or any interest therein without the prior written consent of the
Secured Party; provided always that, until default, Debtor may, in the ordinary
course of Debtor's business, sell or lease Inventory and, subject to Clause 7
hereof, use Money available to Debtor;

 

 

(b) to notify the Secured Party promptly of:

 

(i) any change in the information contained herein or in the Schedules hereto

 

3

 


--------------------------------------------------------------------------------



 

relating to Debtor, Debtor's business or Collateral,

 

(ii) the details of any significant acquisition of Collateral,

 

(iii) the details of any claims or litigation affecting Debtor or Collateral,

 

(iv) any loss or damage to Collateral,

 

(v) any default by any Account Debtor in payment or other performance of its
obligations with respect to Collateral, and

 

(vi) the return to or repossession by Debtor of Collateral;

 

(c) to keep Collateral in good order, condition and repair and not to use
Collateral in violation of the provisions of this Security Agreement or any
other agreement relating to Collateral or any policy insuring Collateral or any
applicable statute, law, by-law, rule, regulation or ordinance; to keep all
agreements, registrations and applications relating to Intellectual Property and
intellectual property used by Debtor in its business in good standing and to
renew all agreements and registrations as may be necessary or desirable to
protect Intellectual Property, unless otherwise agreed in writing by the Secured
Party; to apply to register all existing and future copyrights, trade-marks,
patents, integrated circuit topographies and industrial designs whenever it is
commercially reasonable to do so;

 

(d) to do, execute, acknowledge and deliver such financing statements, financing
change statements and further assignments, transfers, documents, acts, matters
and things (including further schedules hereto) as may be reasonably requested
by the Secured Party of or with respect to Collateral in order to give effect to
these presents and to pay all costs for searches and filings in connection
therewith;

 

(e) to pay all taxes, rates, levies, assessments and other charges of every
nature which may be lawfully levied, assessed or imposed against or in respect
of Debtor or Collateral as and when the same become due and payable;

 

(f) to insure collateral in such amounts and against such risks as would
customarily be insured by a prudent owner of similar Collateral and in such
additional amounts and against such additional risks as the Secured Party may
from time to time direct, with loss payable to the Secured Party and Debtor, as
insureds, as their respective interests may appear, and to pay all premiums
therefore and deliver copies of policies and evidence of renewal to the Secured
Party on request;

 

(g) to prevent Collateral, save Inventory sold or leased as permitted hereby,
from being or becoming an accession to other property not covered by this
Security Agreement;

 

(h) to carry on and conduct the business of Debtor in a proper and efficient
manner and so as to protect and preserve Collateral and to keep, in accordance
with generally accepted accounting principles, consistently applied, proper
books of account for Debtor's business as well as accurate and complete records
concerning Collateral, and mark any and all such records and Collateral at the
Secured Party’s request so as to indicate the Security Interest;

 

(i) to deliver to the Secured Party from time to time promptly upon request:

 

4

 


--------------------------------------------------------------------------------



 

 

(i) any Documents of Title, Instruments, Securities and Chattel Paper
constituting, representing or relating to Collateral,

 

(ii) all books of account and all records, ledgers, reports, correspondence,
schedules, documents, statements, lists and other writings relating to
Collateral for the purpose of inspecting, auditing or copying the same,

 

(iii) all financial statements prepared by or for Debtor regarding Debtor's
business,

(iv) all policies and certificates of insurance relating to Collateral, and

 

(v) such information concerning Collateral, the Debtor and Debtor's business and
affairs as RBC may reasonably request.

 

5. USE AND VERIFICATION OF COLLATERAL

Subject to compliance with Debtor's covenants contained herein and Clause 7
hereof, Debtor may, until default, possess, operate, collect, use and enjoy and
deal with Collateral in the ordinary course of Debtor's business in any manner
not inconsistent with the provisions hereof; provided always that the Secured
Party shall have the right at any time and from time to time to verify the
existence and state of the Collateral in any manner the Secured Party may
consider appropriate and Debtor agrees to furnish all assistance and information
and to perform all such acts as the Secured Party may reasonably request in
connection therewith and for such purpose to grant to the Secured Party or its
agents access to all places where Collateral may be located and to all premises
occupied by Debtor.

6. SECURITIES

If Collateral at any time includes Securities, Debtor authorizes the Secured
Party to transfer the same or any part thereof into its own name or that of its
nominee(s) so that the Secured Party or its nominee(s) may appear of record as
the sole owner thereof; provided that, until default, the Secured Party shall
deliver promptly to Debtor all notices or other communications received by it or
its nominee(s) as such registered owner and, upon demand and receipt of payment
of any necessary expenses thereof, shall issue to Debtor or its order a proxy to
vote and take all action with respect to such Securities. After default, Debtor
waives all rights to receive any notices or communications received by the
Secured Party or its nominee(s) as such registered owner and agrees that no
proxy issued by the Secured Party to Debtor or its order as aforesaid shall
thereafter be effective.

7. COLLECTION OF DEBTS

Before or after default under this Security Agreement, the Secured Party may
notify all or any Account Debtors of the Security Interest and may also direct
such Account Debtors to make all payments on Collateral to the Secured Party.
Debtor acknowledges that any payments on or other proceeds of Collateral
received by Debtor from Account Debtors, whether before or after notification of
this Security Interest to Account Debtors and whether before or after default
under this Security Agreement, shall be received and held by Debtor in trust for
the Secured Party and shall be turned over to the Secured Party upon request.

8. INCOME FROM AND INTEREST ON COLLATERAL

 

5

 


--------------------------------------------------------------------------------



 

 

(a) Until default, Debtor reserves the right to receive any Money constituting
income from or interest on Collateral and if the Secured Party receives any such
Money prior to default, the Secured Party shall either credit the same against
the Indebtedness or pay the same promptly to Debtor.

 

(b) After default, Debtor will not request or receive any Money constituting
income from or interest on Collateral and if Debtor receives any such Money
without any request by it, Debtor will pay the same promptly to the Secured
Party.

 

9. INCREASES, PROFITS, PAYMENTS OR DISTRIBUTIONS

(a) Whether or not default has occurred, Debtor authorizes the Secured Party:

(i) to receive any increase in or profits on Collateral (other than Money) and
to hold the same as part of Collateral. Money so received shall be treated as
income for the purposes of Clause 8 hereof and dealt with accordingly;

 

(ii) to receive any payment or distribution upon redemption or retirement or
upon dissolution and liquidation of the issuer of Collateral; to surrender such
Collateral in exchange therefore and to hold any such payment or distribution as
part of Collateral.

 

(b) If Debtor receives any such increase or profits (other than Money) or
payments or distributions, Debtor will deliver the same promptly to the Secured
Party to be held by the Secured Party as herein provided.

10. DISPOSITION OF MONEY

Subject to any applicable requirements of the P.P.S.A., all Money collected or
received by the Secured Party pursuant to or in exercise of any right it
possesses with respect to Collateral shall be applied on account of Indebtedness
in such manner as the Secured Party deems best or, at the option of the Secured
Party, may be held unappropriated in a collateral account or released to Debtor,
all without prejudice to the liability of Debtor or the rights of the Secured
Party hereunder, and any surplus shall be accounted for as required by law.

11. EVENTS OF DEFAULT

The happening of any of the following events or conditions shall constitute
default hereunder which is herein referred to as "default":

 

(a) the nonpayment when due, whether by acceleration or otherwise, of any
principal or interest forming part of Indebtedness or the failure of Debtor to
observe or perform any obligation, covenant, term, provision or condition
contained in this Security Agreement or any other agreement between Debtor and
the Secured Party;

 

(b) the death of or a declaration of incompetency by a court of competent
jurisdiction with respect to Debtor, if an individual;

 

(c) the bankruptcy or insolvency of Debtor; the filing against Debtor of a
petition in bankruptcy; the making of an assignment for the benefit of creditors
by Debtor; the appointment of a receiver or trustee for Debtor or for any assets
of Debtor or the institution by or against Debtor of any other type of
insolvency proceeding under the Bankruptcy and Insolvency Act or

 

6

 


--------------------------------------------------------------------------------



 

otherwise;

 

(d) the institution by or against Debtor of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against or winding
up of affairs of Debtor;

 

 

(e) if any Encumbrance affecting Collateral becomes enforceable against
Collateral;

 

(f) if Debtor ceases or threatens to cease to carry on business or makes or
agrees to make a bulk sale of assets without complying with applicable law or
commits or threatens to commit an act of bankruptcy;

 

(g) if any execution, sequestration, extent or other process of any court
becomes enforceable against Debtor or if distress or analogous process is levied
upon the assets of Debtor or any part thereof;

 

(h) if any certificate, statement, representation, warranty or audit report
heretofore or hereafter furnished by or on behalf of Debtor pursuant to or in
connection with this Security Agreement, or otherwise (including, without
limitation, the representations and warranties contained herein) or as an
inducement to the Secured Party to extend any credit to or to enter into this or
any other agreement with Debtor, proves to have been false in any material
respect at the time as of which the facts therein set forth were stated or
certified, or proves to have omitted any substantial contingent or unliquidated
liability or claim against Debtor; or if upon the date of execution of this
Security Agreement, there shall have been any material adverse change in any of
the facts disclosed by any such certificate, representation, statement, warranty
or audit report, which change shall not have been disclosed to the Secured Party
at or prior to the time of such execution.

 

12. ACCELERATION

the Secured Party, in its sole discretion, may declare all or any part of
Indebtedness which is not by its terms payable on demand to be immediately due
and payable, without demand or notice of any kind, in the event of default, or
if the Secured Party considers itself insecure or that the Collateral is in
jeopardy. The provisions of this clause are not intended in any way to affect
any rights of the Secured Party with respect to any Indebtedness which may now
or hereafter be payable on demand.

13. REMEDIES

(a) Upon default, the Secured Party may appoint or reappoint by instrument in
writing, any person or persons, whether an officer or officers or an employee or
employees of the Secured Party or not, to be a receiver or receivers
(hereinafter called a "Receiver", which term when used herein shall include a
receiver and manager) of Collateral (including any interest, income or profits
therefrom) and may remove any Receiver so appointed and appoint another in
his/her stead. Any such Receiver shall, so far as concerns responsibility for
his/her acts, be deemed the agent of Debtor and not the Secured Party, and the
Secured Party shall not be in any way responsible for any misconduct, negligence
or non-feasance on the part of any such Receiver, his/her servants, agents or
employees. Subject to the provisions of the instrument appointing him/her, any
such Receiver shall have power to take possession of Collateral, to preserve
Collateral or its value, to carry on or concur in carrying on all or any part of
the business of Debtor and to sell, lease, license or otherwise dispose of or
concur in selling, leasing, licensing or otherwise disposing of Collateral. To
facilitate the foregoing powers, any such Receiver may, to the exclusion of all
others, including Debtor, enter upon, use and occupy all premises owned or

 

7

 


--------------------------------------------------------------------------------



 

occupied by Debtor wherein Collateral may be situate, maintain Collateral upon
such premises, borrow money on a secured or unsecured basis and use Collateral
directly in carrying on Debtor's business or as security for loans or advances
to enable the Receiver to carry on Debtor's business or otherwise, as such
Receiver shall, in its discretion, determine. Except as may be otherwise
directed by the Secured Party, all Money received from time to time by such
Receiver in carrying out his/her appointment shall be received in trust for and
paid over to the Secured Party. Every such Receiver may, in the discretion of
the Secured Party, be vested with all or any of the rights and powers of the
Secured Party.

 

(b) Upon default, the Secured Party may, either directly or through its agents
or nominees, exercise any or all of the powers and rights given to a Receiver by
virtue of the foregoing sub-clause (a).

 

(c) the Secured Party may take possession of, collect, demand, sue on, enforce,
recover and receive Collateral and give valid and binding receipts and
discharges therefore and in respect thereof and, upon default, the Secured Party
may sell, license, lease or otherwise dispose of Collateral in such manner, at
such time or times and place or places, for such consideration and upon such
terms and conditions as to the Secured Party may seem reasonable.

 

(d) In addition to those rights granted herein and in any other agreement now or
hereafter in effect between Debtor and the Secured Party and in addition to any
other rights the Secured Party may have at law or in equity, the Secured Party
shall have, both before and after default, all rights and remedies of a secured
party under the P.P.S.A. Provided always, that the Secured Party shall not be
liable or accountable for any failure to exercise its remedies, take possession
of, collect, enforce, realize, sell, lease, license or otherwise dispose of
Collateral or to institute any proceedings for such purposes. Furthermore, the
Secured Party shall have no obligation to take any steps to preserve rights
against prior parties to any Instrument or Chattel Paper whether Collateral or
proceeds and whether or not in the Secured Party's possession and shall not be
liable or accountable for failure to do so.

 

(e) Debtor acknowledges that the Secured Party or any Receiver appointed by it
may take possession of Collateral wherever it may be located and by any method
permitted by law and Debtor agrees upon request from the Secured Party or any
such Receiver to assemble and deliver possession of Collateral at such place or
places as directed.

 

(f) Debtor agrees to be liable for and to pay all costs, charges and expenses
reasonably incurred by the Secured Party or any Receiver appointed by it,
whether directly or for services rendered (including reasonable solicitors and
auditors costs and other legal expenses and Receiver remuneration), in operating
Debtor's accounts, in preparing or enforcing this Security Agreement, taking and
maintaining custody of, preserving, repairing, processing, preparing for
disposition and disposing of Collateral and in enforcing or collecting
Indebtedness and all such costs, charges and expenses, together with any amounts
owing as a result of any borrowing by the Secured Party or any Receiver
appointed by it, as permitted hereby, shall be a first charge on the proceeds of
realization, collection or disposition of Collateral and shall be secured
hereby.

 

(g) The Secured Party will give Debtor such notice, if any, of the date, time
and place of any public sale or of the date after which any private disposition
of Collateral is to be made as may be required by the P.P.S.A..

 

(h) Upon default and receiving written demand from the Secured Party, Debtor
shall take such further action as may be necessary to evidence and effect an
assignment or licensing of

 

8

 


--------------------------------------------------------------------------------



 

Intellectual Property to whomever the Secured Party directs, including to the
Secured Party. Debtor appoints any member of the Secured Party upon default to
be its attorney in accordance with applicable legislation with full power of
substitution and to do on Debtor's behalf anything that is required to assign,
license or transfer, and to record any assignment, license or transfer of the
Collateral. This power of attorney, which is coupled with an interest, is
irrevocable until the release or discharge of the Security Interest.

 

14. MISCELLANEOUS

(a) Debtor hereby authorizes the Secured Party to file such financing
statements, financing change statements and other documents and do such acts,
matters and things (including completing and adding schedules hereto identifying
Collateral or any permitted Encumbrances affecting Collateral or identifying the
locations at which Debtor's business is carried on and Collateral and records
relating thereto are situate) as the Secured Party may deem appropriate to
perfect on an ongoing basis and continue the Security Interest, to protect and
preserve Collateral and to realize upon the Security Interest and Debtor hereby
irrevocably constitutes and appoints any member of the Secured Party the true
and lawful attorney of Debtor, with full power of substitution, to do any of the
foregoing in the name of Debtor whenever and wherever it may be deemed necessary
or expedient.

 

(b) Without limiting any other right of the Secured Party, whenever Indebtedness
is immediately due and payable or the Secured Party has the right to declare
Indebtedness to be immediately due and payable (whether or not it has so
declared), the Secured Party may, in its sole discretion, set off against
Indebtedness any and all amounts then owed to Debtor by the Secured Party in any
capacity, whether or not due, and the Secured Party shall be deemed to have
exercised such right to set off immediately at the time of making its decision
to do so even though any charge therefore is made or entered on the Secured
Party's records subsequent thereto.

 

(c) Upon Debtor's failure to perform any of its duties hereunder, the Secured
Party may, but shall not be obligated to, perform any or all of such duties, and
Debtor shall pay to the Secured Party, forthwith upon written demand therefore,
an amount equal to the expense incurred by the Secured Party in so doing plus
interest thereon from the date such expense is incurred until it is paid at the
rate of 10% per annum.

 

(d) The Secured Party may grant extensions of time and other indulgences, take
and give up security, accept compositions, compound, compromise, settle, grant
releases and discharges and otherwise deal with Debtor, debtors of Debtor,
sureties and others and with Collateral and other security as the Secured Party
may see fit without prejudice to the liability of Debtor or the Secured Party's
right to hold and realize the Security Interest. Furthermore, the Secured Party
may demand, collect and sue on Collateral in either Debtor's or the Secured
Party's name, at the Secured Party's option, and may endorse Debtor's name on
any and all cheques, commercial paper, and any other Instruments pertaining to
or constituting Collateral.

 

(e) No delay or omission by the Secured Party in exercising any right or remedy
hereunder or with respect to any Indebtedness shall operate as a waiver thereof
or of any other right or remedy, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right or remedy. Furthermore, the Secured Party may remedy any default by Debtor
hereunder or with respect to any Indebtedness in any reasonable manner without
waiving the default remedied and without waiving any other prior or subsequent
default by Debtor. All rights and remedies of the Secured Party granted or
recognized herein are cumulative and may be exercised at any time and from time
to time independently or in

 

9

 


--------------------------------------------------------------------------------



 

combination.

 

(f) Debtor waives protest of any Instrument constituting Collateral at any time
held by the Secured Party on which Debtor is in any way liable and, subject to
Clause 13(g) hereof, notice of any other action taken by the Secured Party.

 

(g) This Security Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns. In any action brought by an assignee of this Security
Agreement and the Security Interest or any part thereof to enforce any rights
hereunder, Debtor shall not assert against the assignee any claim or defence
which Debtor now has or hereafter may have against the Secured Party. If more
than one Debtor executes this Security Agreement the obligations of such Debtors
hereunder shall be joint and several.

 

(h) The Secured Party may provide any financial and other information it has
about Debtor, the Security Interest and the Collateral to any one acquiring or
who may acquire an interest in the Security Interest or the Collateral from the
Secured Party or anyone acting on behalf of the Secured Party.

 

(i) Save for any schedules which may be added hereto pursuant to the provisions
hereof, no modification, variation or amendment of any provision of this
Security Agreement shall be made except by a written agreement, executed by the
parties hereto and no waiver of any provision hereof shall be effective unless
in writing.

 

(j) Subject to the requirements of Clauses 13(g) and 14(k) hereof, whenever
either party hereto is required or entitled to notify or direct the other or to
make a demand or request upon the other, such notice, direction, demand or
request shall be in writing and shall be sufficiently given, in the case of the
Secured Party, if delivered to it or sent by prepaid registered mail addressed
to it at its address herein set forth or as changed pursuant hereto, and, in the
case of Debtor, if delivered to it or if sent by prepaid registered mail
addressed to it at its last address known to the Secured Party. Either party may
notify the other pursuant hereto of any change in such party's principal address
to be used for the purposes hereof.

 

(k) This Security Agreement and the security afforded hereby is in addition to
and not in substitution for any other security now or hereafter held by the
Secured Party and is intended to be a continuing Security Agreement and shall
remain in full force and effect until the Secured Party shall actually receive
written notice of its discontinuance; and, notwithstanding such notice, shall
remain in full force and effect thereafter until all Indebtedness contracted for
or created before the receipt of such notice by the Secured Party, and any
extensions or renewals thereof (whether made before or after receipt of such
notice) together with interest accruing thereon after such notice, shall be paid
in full.

 

(l) The headings used in this Security Agreement are for convenience only and
are not be considered a part of this Security Agreement and do not in any way
limit or amplify the terms and provisions of this Security Agreement.

 

(m) When the context so requires, the singular number shall be read as if the
plural were expressed and the provisions hereof shall be read with all
grammatical changes necessary dependent upon the person referred to being a
male, female, firm or corporation.

 

(n) In the event any provisions of this Security Agreement, as amended from time
to time,

 

10

 


--------------------------------------------------------------------------------



 

shall be deemed invalid or void, in whole or in part, by any Court of competent
jurisdiction, the remaining terms and provisions of this Security Agreement
shall remain in full force and effect.

 

(o) Nothing herein contained shall in any way obligate the Secured Party to
grant, continue, renew, extend time for payment of or accept anything which
constitutes or would constitute Indebtedness.

 

(p) The Security Interest created hereby is intended to attach when this
Security Agreement is signed by Debtor and delivered to the Secured Party.

 

(q) Debtor acknowledges and agrees that in the event it amalgamates with any
other company or companies it is the intention of the parties hereto that the
term "Debtor" when used herein shall apply to each of the amalgamating companies
and to the amalgamated company, such that the Security Interest granted hereby

 

(i) shall extend to "Collateral" (as that term is herein defined) owned by each
of the amalgamating companies and the amalgamated company at the time of
amalgamation and to any "Collateral" thereafter owned or acquired by the
amalgamated company, and

 

(ii) shall secure the "Indebtedness" (as that term is herein defined) of each of
the amalgamating companies and the amalgamated company to the Secured Party at
the time of amalgamation and any "Indebtedness" of the amalgamated company to
the Secured Party thereafter arising. The Security Interest shall attach to
"Collateral" owned by each company amalgamating with Debtor, and by the
amalgamated company, at the time of the amalgamation, and shall attach to any
"Collateral" thereafter owned or acquired by the amalgamated company when such
becomes owned or is acquired.

 

(r) In the event that Debtor is a body corporate, it is hereby agreed that The
Limitation of Civil Rights Act of the Province of Saskatchewan, or any provision
thereof, shall have no application to this Security Agreement or any agreement
or instrument renewing or extending or collateral to this Security Agreement. In
the event that Debtor is an agricultural corporation within the meaning of The
Saskatchewan Farm Security Act, Debtor agrees with the Secured Party that all of
Part IV (other than Section 46) of that Act shall not apply to Debtor.

 

(s) This Security Agreement and the transactions evidenced hereby shall be
governed by and construed in accordance with the laws of the Province of British
Columbia is located, as those laws may from time to time be in effect, including
where applicable, the P.P.S.A.

 

15. COPY OF AGREEMENT

(a) Debtor hereby acknowledges receipt of a copy of this Security Agreement.

 

(b) Debtor waives Debtor's right to receive a copy of any financing statement or
financing change statement registered by the Secured Party or of any
verification statement with respect to any financing statement or financing
change statement registered by the Secured Party.

 

11

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF Debtor has executed this Security Agreement the          day
of October, 2006.

 

 

 

BRAINTECH, INC. by its authorized signatory

 

 

/s/ signed                                          
                          /s/ Owen
Jones                                                         

 

Witness

Owen Jones

 

 

Chief Executive Officer

 

 



 

12

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "A"  

 

( List of Encumbrances by Descending Priority)

 

AS of October 18, 2006

 

 

 

Priority Position

Description of Parties

 

 

1

Royal Bank of Canada, (‘RBC”)

 

2

Debenture Holders

 

AS of RBC acceptance of Letters of Credit and payout of Debenture Holders

 

 

1

Royal Bank of Canada

 

2

LC Providers

 

In the event Braintech defaults on the Loan to RBC and RBC calls upon the
Letters of Credit

 

 

1

LC Providers

 

 

 

13

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "B"

1. Locations of Debtor's Business Operations

930 NORTH WEST 1ST STREET

NORTH VANCOUVER, BC

V7P 3N4

 

2. Locations of Records relating to Collateral (if different from 1. above)

 

3. Locations of Collateral (if different from 1. above)

 

 

14

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "C"

 

BRAINTECH INTELLECTUAL PROPERTY LIST AND DESCRIPTION

 

ROBOT GUIDANCE SOFTWARE

 

1. eVisionFactory™

 

Our principal product is eVisionFactory (eVF™). eVF is a comprehensive software
environment used in the design, development, operation, and support of vision
guided robotic systems

 

Since its initial development in 2002 we have continued to add functionality to
eVF by developing additional components as follows:

 

2. Single Camera 3 D (SC3D): Our principal vision guidance robotic technology is
SC3D. We developed our SC3D technology in response to a major automaker’s
request for a robust 3D robot guidance system for automotive part handling
applications. Applications for SC3D include robot-handling applications
involving precisely manufactured parts such as engine heads and manifolds. The
system provides the necessary accuracy for robots transferring parts to
conveyors or placing parts precisely in a fixture. SC3D is subject to US Patent
No. 6,816,755 B2.

 

3. AutoCal-3D: AutoCal-3D is a fully automated process for 3D calibration of a
stationary or robot-mounted camera. Calibration refers to the process whereby
the mathematical relationship between pixel coordinates of objects in digital
images and real-world coordinates such as inches and millimeters is calculated.
In contrast to the manual calibration process, AutoCal-3D eliminates all steps
involving operator input thereby increasing both efficiency and accuracy.

 

4. AutoTrain-3D: AutoTrain-3D is a fully automated process that facilitates the
introduction or “training” of new parts into a given eVF-based system running
the SC3D technology.

 

5. AccuTest: AccuTest allows operators to rapidly and accurately validate the
robustness and reliability of a vision guided robotic system before and during
field deployment.

 

6. Xi2D (Single/Multi-Camera 2D): Xi2D consists of a single or multi-camera
arrangement that views various features of interest.

 

7. DD3D (Direct Depth 3D): DD3D uses stereo vision for direct measurement and
consists of a binocular camera arrangement to view a part or feature.

 

8. SR3D (Surround Vision 3D): SR3D is similar to SC3D but involves multiple
cameras configured to view different areas of the same part.

 

9. IDM 2.5D (Inferential Depth Measurement): IDM 2.5D is targeted for processes
that do not require or allow for complete 3D part location variance, but that
are more complex than basic 2D tasks. IDM 2.5D exploits visual cues such as size
and shape variations among parts to compute not only the planar x, y and
rotation of a given part but also its height, or z coordinate, relative to the
robot’s coordinate system.

 

 

15

 


--------------------------------------------------------------------------------



 

 

SCHEDULE "C" Cont.

 

BRAINTECH INTELLECTUAL PROPERTY LIST AND DESCRIPTION CONT.

 

10. SCTrac (Single Camera Tracking): SCTrac uses one or more cameras to image a
given part in real time and provides an industrial robot with a continuous
stream of data about where the part is, how fast and in what direction it is
moving. SCTrac makes it possible for robots to work on parts while in motion,
significantly improving production throughput. Other applications of the
technology include dynamic materials handling, assembly or measurement where the
objects of interest are in motion during the robotic process.

 

11. SL3D (Single Laser 3D): SL3D integrates proprietary (patent pending), Laser
grid analysis algorithms with SC3D to create reliable robot guidance
co-ordinates for feature poor parts such as car bodies. SL3D extends the use of
robot mounted automated features such as auto-calibration.

 

12. BP3D (Bin-Picking 3D): Under research and development BP3D is planned to
solve the problem of picking non-fixtures parts from a bin.

 

COMMUNICATIONS SOFTWARE

 

 

1.

Cobuss: Cobuss is a proprietary communications product that uses the internet to
connect support personnel with operators in the factory. Cobuss provides text
chat, remote support and file transfer.

 

 

2.

LinkAll: Linkall is a proprietary communication technology that allows data to
travel easily and securely over the internet without the need for discreet
firewall permissions. Linkall preserves security without the heavy burden of MIS
approval.

 

 

16

 


--------------------------------------------------------------------------------



 

 

[img1.jpg]


 

17

 


--------------------------------------------------------------------------------



 

 

[img2.jpg]


 

18

 


--------------------------------------------------------------------------------



 

 

[img3.jpg]


 

19

 


--------------------------------------------------------------------------------



 

 

[img4.jpg]


 

 

 

20

 


--------------------------------------------------------------------------------



 

 

[img5.jpg]


 

 

 

 

21

 


--------------------------------------------------------------------------------



 

 

[img6.jpg]


 

22

 

 

 